Citation Nr: 1507507	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  14-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from November 1988 to January 2007. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut which, in part, denied service connection for PTSD.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the July 2012 rating decision denied service connection for PTSD, the Board notes that the record contains other psychiatric disorders such as depression and mood disorder.  Thus, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).







FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of PTSD as a result of his military service and the evidence of record favors a finding that the Veteran's mood disorder disability is related to his service-connected low back and carpal tunnel disabilities.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability, to include PTSD and mood disorder, was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, PTSD, mood disorder and depression are not classified as a psychosis, and therefore may not be granted on a presumptive basis. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014). This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2013).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran contends that his current acquired psychiatric disability to include PTSD is a result of his service in the Coast Guard.  The Veteran specifically contends that during the spring or early summer of 2002 while in the Coast Guard, he was dispatched to search a foreign freight vessel which he had done "hundreds" of times before as part of his role with the Coast Guard with law enforcement boardings.  In this instance, they were searching for a reported stowaway aboard the vessel in the Long Island Sound.  The Veteran went aboard and went to the engine room which was very dark.  When searching a storage locker, the Veteran was hit on the side of his face and neck by an assailant.  The Veteran claimed that he was "terrified and feared for my life".  Another boarding officer came to his aid and they subdued the assailant.  The Veteran indicated that he had experienced other hand to hand battles while on active duty but this incident was the one that stuck with him on a day to day basis.  

The Veteran underwent a VA examination in March 2011.  The examiner noted that the Veteran served in the Coast Guard as a boatswain's mate and did not observe combat.  The Veteran was stationed in New Haven, Connecticut where he was responsible for boarding foreign ships entering the Long Island Sound.  The Veteran demonstrated significant re-experiencing which included flashbacks that occurred at least weekly.  The Veteran stated that when it was dark, he felt like he was there at the very moment of his attack.  The examiner indicated that the Veteran reported being stationed in the Long Island Sound in the spring of 2002 when he boarded a Turkish vessel as the crew of the vessel had reported a stowaway.  The Veteran and his partner were searching a dark engine room when the Veteran was struck by an assailant's forearm.  The Veteran grabbed the man and they fell on the hard metal decking.  The Veteran reported that he was shocked and injured and terrified for his life.  Eventually the Veteran's partner came to his aid and they subdued the assailant.  The examiner provided an Axis I diagnosis of PTSD.  The examiner noted that the Veteran met all of the DSM-IV criteria for PTSD and the psychiatric condition was most likely caused by or the direct result of the Veteran's military experience.  His claimed stressor was related to his fear of hostile military or terrorist activity.

In a June 2012 Memorandum, the U S Army and Joint Services Records
Research Center (JSRRC) Coordinator found that there was a formal finding of a lack of information required to corroborate the Veteran's claimed stressor associated with his claim for service connection.  The Memorandum noted that the claimed stressor could not be verified.

The Veteran's personnel records demonstrate that he served in the Coast Guard Sector in the Long Island Sound.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD which has been attributed to his reported in-service stressors by the March 2011 VA examiner. 

As to the Veteran's reported in-service stressors, the Board observes that in the July 2012 rating decision, the RO denied the claim on the basis of lack of verifiable stressful events.  As noted above, however, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD by a VA psychiatrist based on his reported in-service stressors/Coast Guard experiences.  Furthermore, based on a review of his service personnel records and the Veteran's statements, and having resolved doubt in favor of the Veteran, the Board concludes that his reported stressors are consistent with the circumstances of his service, and that his reported stressors are sufficiently analogous to the type contemplated by See 38 C.F.R. § 3.304(f) (3).

The Veteran reported that he was shocked and injured and terrified for his life when he was assaulted while aboard a Turkish Vessel in the Long Island Sound.  At his March 2011 VA examination, the Veteran had problems with flashbacks, avoidance, re-experiencing, significant social isolation and withdrawal, anhedonia, a sense of having a foreshortened future, increased arousal, sleep difficulties, hypervigilance, increased startle response and anger difficulties .  The Veteran's reports are credible and supported in part by his service record and DD 214.

In summary, a VA psychiatrist has diagnosed the Veteran with PTSD based on his reported in-service stressors.  The Board finds that the stressors are consistent with the places, types, and circumstances of his service.  The stressors deal with fear of hostile military or terrorist activity.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Board parenthetically notes again that service connection is available for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014).  Notably, in a July 2014 VA mental disorders (other than PTSD and eating disorders) questionnaire, a private physician indicated that the Veteran had a mood disorder that was secondary to the medical conditions of a low back disability and carpal tunnel.

This opinion regarding the nexus of an acquired psychiatric disorder to the Veteran's service connected low back and carpal tunnel disabilities is not contradicted by any other medical evidence or opinion. 

Accordingly, when resolving all doubt in the Veteran's favor, the Board also concludes that a grant of service connection for an acquired psychiatric disorder as secondary to the service-connected low back and carpal tunnel disabilities is warranted as there is evidence of a current mood disorder disability as well as a nexus or relationship between this disability and his service-connected low back and carpal tunnel disabilities.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for an acquired psychiatric disorder, to include PTSD and mood disorder, is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and mood disorder, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


